 1   Karen L. Bashor
     Nevada Bar No. 11913
 2   I-Che Lai
     Nevada Bar No. 12247
 3   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     6689 Las Vegas Boulevard South, Suite 200
 4   Las Vegas, Nevada 89119
     Tel.: (702) 727-1400
 5   Attorneys for Defendant
     Samsung Electronics America, Inc.
 6
                                    UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA

 8   Robert Lancaster, individually,                       Case No. 2:20-cv-00794-GMN-EJY

 9                          Plaintiff,

10                  vs.

11   SAMSUNG ELECTRONICS AMERICA,
     INC.; SAMSUNG ELECTRONICS, CO.
12   LTD. DOES 1-20 and ROE BUSINESS
     ENTITIES 1-20, inclusive,
13
                            Defendants.
14

15                            STIPULATION AND ORDER TO EXTEND
                          SCHEDULING ORDER DEADLINES [ECF NOS. 13, 16]
16                           (Second Request to Extend Pre-Trial Deadlines)

17           Pursuant to Local Rules IA 6-1, IA 6-2, 7-1, 26-1, and 26-3, plaintiff Robert Lancaster and

18   defendant Samsung Electronics America, Inc. hereby stipulate and agree to extend the Rule 26(a)(2)

19   Rebuttal Disclosures deadline to August 2, 2021. This is the second stipulation to extend this

20   deadline. (See ECF Nos. 13, 16.) The extension is necessary to accommodate the experts’ limited

21   availability in preparing a rebuttal report for disclosure by the deadlines set forth in the controlling

22   scheduling order.

23   ...

24   ...

                                                         1
     256053149v.1
 1   A.      Discovery Completed to Date

 2           The parties held the Rule 26(f) conference on March 4, 2021 and submitted the stipulated

 3   discovery plan and proposed scheduling order on March 12, 2021. This Court approved the

 4   discovery plan on March 12, 2021. Since then, the parties completed the following discovery:

 5           1. Plaintiff has served his initial disclosures, including supplements.

 6           2. Defendant has served its initial disclosures, including supplement.

 7           3. Defendant has served its first set of interrogatories and requests for production to

 8                  Plaintiff.

 9           4. Plaintiff has served his responses to Defendant’s first set of interrogatories and requests

10                  for production.

11           5. Defendant has completed an inspection of the phone and battery at issue in this case.

12           6. Defendant has taken Plaintiff’s deposition.

13           7. Plaintiff has served his Rule 26(a)(2) Initial Disclosures.

14           8. Defendant has served its Rule 26(a)(2) Initial Disclosures.

15   B.      DISCOVERY THAT REMAINS TO BE COMPLETED

16           The parties expect that they may need to conduct some or all of the following discovery if

17   they are unable to reach a mutually agreeable settlement:

18           1. Possible follow-up written discovery;

19           2. Service of rebuttal expert disclosures;

20           3. Documents subpoena to third-parties; and

21           4. Deposition of parties, third-parties, and experts.

22   ...

23   ...

24   ...

                                                          2
     256053149v.1
 1   C.      REASONS WHY THE REMAINING DISCOVERY WAS NOT COMPLETED

 2           WITHIN THE TIME LIMITS

 3           The extension is necessary to allow the parties’ experts additional time to prepare a rebuttal

 4   report for disclosure. For example, Defendant’s expert has limited availability close to the July 4,

 5   2021 holidays and has indicated he needs a few additional weeks to review Plaintiff’s expert report

 6   and complete his rebuttal report. Because the current deadlines do not allow the parties to serve their

 7   rebuttal expert disclosures in time, an extension of the deadlines is warranted. The mutual benefit of

 8   the short extension applies to all parties.

 9   D.      PROPOSED DISCOVERY SCHEDULE

10          Pursuant to LR 26-4, the parties propose to extend the Rule 26(a)(2) Rebuttal Disclosures to
     August 2, 2021:
11
                                                   Original Deadline        Proposed Extended Deadline
12    Discovery Cut-Off Date                       August 18, 2021          UNCHANGED
      Amending Pleadings or Adding                 May 20, 2021             UNCHANGED
13    Parties
      Rule 26(a)(2) Initial Disclosures            June 19, 2021            UNCHANGED
14    Rule 26(a)(2) Rebuttal Disclosures           July 16, 2021 or 30      August 2, 2021
                                                   days after the initial
15                                                 disclosure of experts
      Dispositive Motions                          September 17, 2021       UNCHANGED
16    Pre-Trial Order                              September 17, 2021 or    UNCHANGED
                                                   30 days after the
17                                                 decision on any
                                                   dispositive motions
18                                                 (whichever is later)
19

20

21

22

23

24

                                                          3
     256053149v.1
 1
      Dated: June 30, 2021             Dated: June 30, 2021
 2
      HICKS & BRAISER, PLLC            WILSON ELSER MOSKOWITZ EDELMAN
 3                                     & DICKER LLP

 4    /s/Alison Braiser                /s/I-Che Lai
      Alison Braiser                   Karen L. Bashor
 5    Nevada Bar No. 10522             Nevada Bar No. 11913
      2630 South Jones Boulevard       I-Che Lai
 6    Las Vegas, NV 89146              Nevada Bar No. 12247
      Attorneys for Plaintiff          6689 Las Vegas Blvd. South, Suite 200
 7                                     Las Vegas, Nevada 89119
                                       Attorneys for Defendant
 8                                     Samsung Electronics America, Inc.

 9                                     IT IS SO ORDERED.

10
                                       UNITED STATES MAGISTRATE JUDGE
11
                                       DATED: July 2, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

                                   4
     256053149v.1
